IN THE UNITED STATES BANKRUPTCY COURT
- FOR THE WESTERN DISTRICT OF OKLAHOMA

in Re: JUSTIN AARON SHORT,

)
} Case No. 17-12578
) Chapter 7

)

Debtor(s).

CHAPTER 7 STATEMENT OF INTENT

JUSTIN AARON SHORT

By: /s/O. Clifion Gooding
O, CLIFTON GOODING (OBA #10315)

OF THE FIRM:

THE GOODING LAW FIRM
A Professional Corporation

: 650 City Place Building

: 204 North Robinson Avenue
Oklahoma City, Oklahoma 73102
405.948.1978 — Telephone
405,948 .0864 — Telecopier
cgooding@goodingfirm.com

Attorney for JUSTIN AARON SHORT
Fill in this information to identify your case:

     

Debtor 1 Justin Aaron Short
First Name Middle Name Last Name

      
     
 
  

      

  
 

Debtor 2
(Spouse, if filing) First Name Middla Name Last Name

 

  
      
    

United States Bankruptcy Court for the: WESTERN DISTRICT OF OKLAHOMA
17-12578

 

    
 
 

fireeonnimeer ( Chectk if this is an

amended filing

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 12/15
a

If you are an individual filing under chapter 7, you must fill out this form if:
M™ creditors have claims secured by your property, or
™@ you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a Joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known),
a

List Your Creditors Who Hold Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hoid Claims Secured by Property (Official Form 106D),
fil in the information below.

Retain the property and enter into a
Reaffirmation Agreement.
Retain the property and [expfain]:

Description of Above Ground Pool
property ae
securing debt:

Identify the creditor and the property that is collateral What do you Intend to do with the Did you claim the property
" property that secures a debt? as exempt on Schedule C?
Creditor's 360 Mortgage Group (2 Surrender the property. f No
name: 4 [[] Retain the property and redeem it CO Yes
Description of 2520 Queenston Ave Norman, OK [[]_ Retain the property and enter into a
property 73074 Reaffirmation Agreement.
securing debt: 0 $Retain the property and [explain}:
Creditor's California Republic Bank fZ] Surrender the property, C] No
name: “ (C) Retain the property and redeem it. C) Yes
Description of 2010 Chevrolette Corvette oO Retain the property and enter into a
property i Reaffirmation Agreement.
securing debt: j C0 Retain the property and explain}:
Creditor's Communication Federal Credit Union  [¥] Surrender the property. O No
name: £ [] Retain the property and redeem it. O] Yes
O
DQ

Hu

Official Form 108 “é Statement of intention for Individuals Filing Under Chapter 7 page 1
Debtor? Justin Aaron Short

identify the creditor and the property that is collateral

Creditor's Santander Consumer USA
name: *

Description of +2045 Hyundai Elantra (approx. 39,000

property miles) 3700 W
securing debt:

Creditors The Credit Union Loan Source LLC
name: .

Description of 2016 Jeep Wrangler
property i
securing debt:

z

Case number (if known)

What do you intend to do with the
property that secures a debt?

Surrender the property.
Retain the property and redeem it.

Retain the property and enter into a
Reaffirmation Agreement.
Retain the property and [explain}:

Surrender the property.
Retain the property and redeem it.

Retain the property and enter into a
Reaffirmation Agreement.
Retain the property and [explain]:

O OONR 2 OO8

tra List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed In Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not fist real estate leases. Unexpired /eases are leases that are still in effect; the lease period has not
yet ended. You may assume dn unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases

None.

Sign Below ©

17-12578

Did you claim the property
as exempt on Schedule C?

No
Cl] Yes

oO No
C] Yes

Will this lease be assumed?

Under penalty of perjury, | declare that | have Indicated my intention about any property of my estate that secures a debt and

personal property that Is subject to an unexpired lease.

 

 

X /si Justin Aaron Short _*' X
dustin Aaron Short, Debtor 1-, Signature of Debtor 2
Date 10/16/2019 i Date
MM/DD/YYYY " MM/DD/YYYY
hi
a
at
Official Form 108 a Statement of Intention for Individuals Filing Under Chapter 7

page 2
